Case 2:19-cv-07390-DMG-AGR Document 138-1 Filed 09/10/21 Page 1 of 2 Page ID
                                #:5093


 1   BRIAN M. BOYNTON
 2   Acting Assistant Attorney General
     Civil Division
 3   AUGUST E. FLENTJE
 4   Special Counsel
 5   WILLIAM C. PEACHEY
     Director, District Court Section
 6   Office of Immigration Litigation
 7   WILLIAM C. SILVIS
     Assistant Director
 8   SARAH B. FABIAN
 9   Senior Litigation Counsel
     FIZZA BATOOL
10
     Trial Attorney
11   United States Department of Justice
12   Office of Immigration Litigation
     P.O. Box 868, Ben Franklin Station
13   Washington, DC 20044
14   Telephone: 202-616-4863
     Facsimile: 202-305-7000
15   Email: fizza.batool2@usdoj.gov
16   Attorneys for Defendants
17
18                      UNITED STATES DISTRICT COURT
19                    CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION
20
21
22   STATE OF CALIFORNIA, et al., )        Case No. 2:19-cv-7390 DMG(AGRx)
                                     )
23           Plaintiffs,             )     [Proposed]
                                     )
24   v.                              )     ORDER RE BRIEFING SCHEDULE
                                           ON PLAINTIFFS’ SUPPLEMENTAL
     ALEJANDRO MAYORKAS,             )     PRELIMINARY INJUNCTION
25
     Secretary of Homeland Security, )     MOTION
26   et al.,                         )
                                     )
27           Defendants.             )     [Hon. Dolly M. Gee]
28                                   )
Case 2:19-cv-07390-DMG-AGR Document 138-1 Filed 09/10/21 Page 2 of 2 Page ID
                                #:5094


 1 THIS CAUSE comes before the Court upon the parties’ Joint Status Report Regarding
 2 Briefing Schedule on Plaintiffs’ Supplemental Preliminary Injunction Motion.
 3        UPON CONSIDERATION of the parties’ Joint Status Report and for the
 4 reasons set forth therein, the Court hereby ORDERS that the temporary stay on the
 5 supplemental briefing and hearing schedule on Plaintiffs’ narrowed motion for a
 6 preliminary injunction remain in place. By September 24, 2021, the parties will submit
 7 a Stipulation to this Court with a proposed course of proceedings based on the parties’
 8 discussions regarding a potential resolution in the instant matter. In the event that the
 9 parties are unable to reach a potential resolution, the briefing schedule and hearing
10 shall proceed as follows: Defendants’ Supplemental Opposition Brief will be due on
11 October 8, 2021; Plaintiffs’ Supplemental Reply Brief will be due on October 22,
12 2021; and a hearing on Plaintiffs’ narrowed motion will be held on November 5, 2021.
13
14 IT IS SO ORDERED.
15
16 DATED: _____________, 2021.
17
18
                                           THE HONORABLE DOLLY M. GEE
19                                         UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28



                                               1
